DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement(s) filed on April 9, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 
Allowable Subject Matter
Claims 5-7 are allowed.
	The following is an examiner’s statement of reasons for allowance: see Applicant’s remarks filed March 1, 2021 regarding the amendments to claim 51 to overcome the USC 112(b) rejections and to no longer invoke USC 112(f).  
	Additionally, in review of the prior art cited April 9, 2021 Examiner notes that RU 2010-126725 at least fails to teach the claim 5 features: two display modules and…the reference optotype board for respectively displaying a plurality of reference images and for accommodating the two displays.
	In review of the prior art JP H06-237895, Examiner notes the art at least fails to teach a reference optotype board for respectively displaying a plurality of reference images and for accommodating the two displays.
	In review of US 8,888,288 Examiner notes the art at least fails to teach a reference optotype board for respectively displaying a plurality of reference images and for accommodating the two displays. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 14, 2021


    
        
            
        
            
        
            
    

    
        1 Examiner notes the Notice of Allowance mailed March 11, 2021 contained a typographical error stating claim 1 and should have read “…regarding the amendments to claim 5…”.